ORDER
LUDWIG, District Judge.
AND NOW, this 16th day of February, 1988, after independent review of the report and recommendation of United States Bankruptcy Judge Bruce Fox, it is Ordered that:
1. The report and recommendation is approved and adopted.
2. The motion of Keene Corporation to remand to the Court of Common Pleas of Philadelphia County, Pennsylvania all claims against defendants Cape Industries, Ltd. and Egnep (Pty.) Ltd. which were removed from the Court of Common Pleas of Philadelphia County on January 27, 1983 is granted. See 28 U.S.C.A. § 1452 (West Supp.1987).